Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Managing Owner of DB-New York Nuclear Uranium Fund, DB Commodity Services LLC: We consent to the use of our report, included herein, dated February 4, 2009, with respect to the statement of financial condition of DB-New York Nuclear Uranium Fundas of December 16, 2008.In addition, we consent to the references to our firm under the heading “Experts” in the Prospectus constituting part of this Registration Statement on Form S-1. /s/ KPMG
